Need, J.,
dissenting. — The holding of the majority is that the payment of the taxes is proved by the tax-receipt “stub” introduced in evidence, and the entry on the tax-list. I do not concur in that holding. The entries in the books and records in the treasurer’s office have just such weight, as evidence of the payment of the taxes, as is given them by the statute. In the absence of statute, they would not be admissible at all as evidence of payment. Under it, however, they are admissible; but, to be of any weight as evidence of payment, they must show the fact of payment. In my opinion, the “stub” cannot be regarded as any evidence whatever that the taxes were paid. It does not contain any *296recital or statement that they were paid. Tbe most that can be said is that it indicates that a receipt had once been executed which, if it could be produced, would -show the payment of the taxes. But the statute does not make it evidence of that fact. It is admissible in evidence only for the purpose of proving the payment of the taxes; and I am not able to see how an instrument which contains no statement that the payment has been made can be regarded as evidence of payment.
The entry in the tax-book was not shown to have been made by the treasurer. Neither is it shown that it was made at the time of the alleged payment. The language of the entry indicates, rather, that it was not made at that time. But if we were to indulge the presumption that it was made by the treasurer, and at the proper time, it is but prima facie evidence of the payment. But the deed is alsojprima facie evidence that the taxes had not been paid. The burden was on plaintiff to establish the fact of payment. He was required to overcome the presumption which arises upon the deed which he seeks to have set aside. The holding of the majority is that he has done this by producing a record which has no greater weight as evidence under the law than the instrument has which he seeks to overthrow. I humbly submit that this conclusion is not supported by either reason or law.